Citation Nr: 0914795	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee




THE ISSUES

1.  Entitlement to service connection for claimed sleep 
apnea, to include as secondary to service-connected asthma.  

2.  Entitlement to service connection for claimed obesity.  

3.  Entitlement to service connection for claimed carpal 
tunnel syndrome.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The Veteran had active service from January 1982 to January 
1986.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the RO.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  



REMAND

As part of his VA Form 9 (substantive appeal), received by VA 
in October 2005, the Veteran asserted that he was treated 
with steroids for health problems during service.  He also 
reports being treated for carpal tunnel syndrome in service.  
He asserts that he developed sleep apnea as the direct result 
of weight gain associated from steroid use for his service-
connected asthma.  

The Board initially observes that the service treatment 
records appear to be incomplete.  See February 1986 RO rating 
decision.  While the Veteran served on active duty from 
January 1982 to January 1986, the only service treatment 
records associated with the Veteran's claims folder are 
dental records and various health records dated in 1985.  
Neither the Veteran's service enlistment nor separation 
examination reports are on file.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that in cases where the 
appellant's service treatment records are unavailable, 
through no fault of the appellant, there is a "heightened 
duty" to assist the appellant in the development of the 
case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-
49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board observes that the RO has not attempted to verify 
that all of the Veteran's available service treatment records 
have been associated with his claims folder.  To this, a 
negative response from the National Personnel Records Center 
(NPRC) relating to a search for the Veteran's complete 
service treatment records is not of record.  The Board 
therefore finds that an additional attempt should be made to 
locate the Veteran's service treatment records for his period 
of active service.  

Here, the Board notes that a December 2004 VA outpatient 
record signed by a social worker shows that the Veteran had 
completed a Social Security Administration (SSA) disability 
application.  A VA telephone contact record, dated later in 
December 2004, notes that the Veteran was to submit his SSA 
disability claim that day.  

It is not clear following review of the Veteran's complete 
claims folder whether the Veteran has been awarded disability 
benefits from the SSA.  The RO should therefore contact the 
SSA and take all necessary attempts to obtain all records 
related to this award.  38 C.F.R. § 3.159.  

VA must seek to obtain all pertinent records, including SSA 
records, of which it is put on notice.  See Murincsack v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (recognizing that 
evidence from the SSA must be considered in a VA decision 
regarding benefits).  See also 38 C.F.R. § 3.159(c)(2) (when 
attempting to obtain records in the custody of a Federal 
department or agency, including the SSA, VA must make as many 
requests as are necessary to obtain relevant records; VA will 
end its efforts to obtain records from a Federal department 
or agency only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile).  

The RO should also obtain medical records to support the 
claims.  In this regard, the Board notes that the Veteran has 
received treatment from VA.  The RO should therefore attempt 
to obtain records from this facility dated since January 
2005.  

The Veteran should also be afforded an opportunity to submit 
additional evidence to support his claims.  In this regard, 
the Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered to be constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466- 67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c); 38 C.F.R. § 3.159(c).  

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  As no VA examinations have been performed, pertinent 
examinations should be conducted.  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  The reasoning of this case also applies to 
the situation at hand.  

In the present appeal, the Veteran was provided with notice 
(in April 2005) of what type of information and evidence was 
needed to substantiate his claims, but was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  

Upon remand, therefore, the Veteran should be given proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
to include notice that informs the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if the claim is granted, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the Veteran and 
his representative a letter that contains 
a notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
addressed in this remand, as outlined by 
the Court in Dingess.  

2.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him since service for his 
claimed sleep apnea, obesity, and carpal 
tunnel syndrome.  

This should include medical and treatment 
records from the VA Medical Center dated 
since January 2005.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  The RO should contact the NPRC and 
attempt to obtain all available service 
treatment records not yet associated with 
the claims folder.  If there are no 
additional available service medical 
records, that fact should be documented 
in the record on appeal.  

4.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  

If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

5.  Then, the RO should arrange for the 
Veteran to be afforded VA examinations to 
determine the nature and likely etiology 
of the claimed sleep apnea and carpal 
tunnel syndrome.  The examiner(s) should 
review the entire claims folder, examine 
the Veteran, and render medical opinions 
as to the following:  

*	Is it at least as likely as not that 
any diagnosed disability manifested 
by carpal tunnel syndrome is due to 
an injury or other incident or event 
of his active service?  

*	Is it at least as likely as not that 
the claimed sleep apnea was caused 
or aggravated by the Veteran's 
service-connected asthma?  

All indicated tests and studies should be 
accomplished.  The examination report(s) 
should contain medical history and 
clinical findings, and a rationale for 
medical conclusions rendered.  If this 
matter cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.  

6.  The RO should thereafter review the 
medical examination report(s) to ensure 
that it is in complete compliance with 
the directives of this REMAND.  

7.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination(s) and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the Veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

8.  Following completion of all indicated 
development, the RO should readjudicate 
the issues on appeal.  If any benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case and afforded an opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



